Case 1:20-cv-02239-AMD-PK Document 17 Filed 08/18/20 Page 1 of 2 PageID #: 85




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 HOBBY LOBBY STORES, INC.,

                Plaintiff,

 -v-                                                        Case No. 20-CV-2239

 CHRISTIE’S INC. and JOHN DOE #1,                           NOTICE OF MOTION
                Defendants.



       PLEASE TAKE NOTICE that upon the accompanying memorandum of law and

Declaration of Andrew M. Lankler and the exhibit attached thereto, Defendant Christie’s Inc., by

its attorneys Baker Botts L.L.P., will move this Court, as soon as counsel may be heard, before the

Honorable Ann M. Donnelly, for an order to stay this proceeding and compel arbitration under the

Federal Arbitration Act, 9 U.S.C. § 3.

Dated: August 18, 2020
       New York, New York
                                                 BAKER BOTTS L.L.P.

                                                 /s/ Andrew M. Lankler
                                                 Andrew M. Lankler

                                                 30 Rockefeller Plaza
                                                 New York, New York 10112
                                                 Tel: (212) 408-2516
                                                 Fax: (212) 259-2516
                                                 andrew.lankler@bakerbotts.com

                                                 Attorneys for Defendant Christie’s Inc.
Case 1:20-cv-02239-AMD-PK Document 17 Filed 08/18/20 Page 2 of 2 PageID #: 86




                                 CERTIFICATE OF SERVICE

       I, Andrew M. Lankler, hereby certify that on August 18, 2020, a copy of the foregoing

NOTICE OF MOTION and the accompanying MEMORANDUM OF LAW and DECLARATION

OF ANDREW M. LANKLER, were electronically filed with the clerk of the court of the United

States District Court, Eastern District of New York, and will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (NEF). The documents will also be

served on Plaintiff, by e-mail, to its counsel of record as follows:

Michael Joseph McCullough
Anju Uchima
Pearlstein & McCullough LLP
641 Lexington Avenue
13th Floor
New York, NY 10022
mmccullough@pmcounsel.com
auchima@pmcounsel.com

Duncan Patrick Levin
230 Park Avenue
Suite 440
New York, NY 10169
dlevin@tuckerlevin.com


                                                       /s/ Andrew M. Lankler
                                                       Andrew M. Lankler
